                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


UNITED STATES OF AMERICA                        )
                                                )
v.                                              )          NO. 3:19-CR-00024
                                                )          REEVES/GUYTON
WILLIAM H. FORTSON                              )
                                                )


                                        ORDER

      Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

plea to the lesser included offense in Count One of the Indictment; (2) accept Defendant’s

plea of guilty to the lesser included offense in Count One of the Indictment, that is, of

possession with intent to distribute five grams or more of methamphetamine, in violation

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); (3) adjudicate Defendant guilty of the charges

set forth in the lesser included offense in Count One of the Indictment; and (4) find that

Defendant shall remain in custody until sentencing in this matter [D. 21]. Neither party

filed a timely objection to the report and recommendation. After reviewing the record, the

Court agrees with the magistrate judge’s report and recommendation. Accordingly, the

Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [D.

21] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      (1)    Defendant’s motion to withdraw his not guilty plea to the lesser included

offense in Count One of the Indictment is GRANTED;


                                            1
      (2)    Defendant’s plea of guilty to the lesser included offense in Count One of the

Indictment, that is, possession with intent to distribute five grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), is

ACCEPTED;

      (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in the lesser

included offense in Count One of the Indictment;

      (4)    Defendant SHALL REMAIN in custody until sentencing in this matter

which is scheduled to take place on April 21, 2020 at 11:00 a.m. in Knoxville before the

Honorable Pamela L. Reeves, Chief United States District Judge.

      IT IS SO ORDERED.

      ENTER:


                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                           2
